      Case 1:17-cv-09554-AKH Document 347 Filed 07/13/20 Page 1 of 26




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 LOUISETTE GEISS, SARAH ANN THOMAS                    No. 1:17-cv-09554-AKH
 (a/k/a SARAH ANN MASSE), MELISSA
 THOMPSON, MELISSA SAGEMILLER,
 NANNETTE MAY (f/k/a NANNETTE
 KLATT), KATHERINE KENDALL, ZOE
 BROCK, CAITLIN DULANY, LARISSA
 GOMES, and JANE DOE, individually and on
 behalf of all others similarly situated,
                           Plaintiffs,
               -against-

 THE WEINSTEIN COMPANY HOLDINGS,
 LLC, et al.,
                           Defendants.
 JILL DOE, individually and on behalf of all          No. 1:19-cv-3430-AKH
 others similarly situated
                           Plaintiffs,
               -against-

 THE WEINSTEIN COMPANY HOLDINGS,
 LLC, et al.,
                           Defendants.


     OBJECTION OF ALEXANDRA CANOSA TO PRELIMINARY APPROVAL
      OF PROPOSED CLASS ACTION CERTIFICATION AND SETTLEMENT


                                          Thomas P. Giuffra
                                          Jeremy A. Hellman
                                          RHEINGOLD GIUFFRA RUFFO & PLOTKIN LLP
                                          Attorneys for Objector ALEXANDRA CANOSA
                                          551 Fifth Avenue, 29th Floor
                                          New York, New York 10176
                                          Tel: (212) 684-1880
                                          Fax: (212) 689-8156
                                          tgiuffra@rheingoldlaw.com

                                          Canosa v. Weinstein, 18 Civ. 4115 (PAE)
                                               1
       Case 1:17-cv-09554-AKH Document 347 Filed 07/13/20 Page 2 of 26




                              TABLE OF CONTENTS

                                                                             Page

Table of Authorities…………………………………………………………………                                3

Plaintiff Canosa Has Standing to Object……………………………………………                     4

The Parties…………………………………………………………………………..                                    6

“Class” Counsel Has Not Fairly and Adequately
Represented the Interests of the Class……………………………………………….                    9

Failure of the Proposed Class Certification………………………………………….                 11

The Agreement Does Not Treat Class Members Equitably………………………….              12

Specific Outrageous Terms in the Proposed Settlement Agreement…………………        13

The Global Settlement Agreement Rewards
A Convicted Rapist at The Expense of His Victims………………………………….               13

Former Employees of TWC Are Penalized by The Proposed Agreement……………         15

Non-Settling Plaintiffs Are Intentionally Penalized
For Not Agreeing to The Class Settlement……………………………………………                    17

Neither Harvey or Robert Weinstein
are Contributing To The Settlement Fund……………………………………………..                   19

Harvey Weinstein And His Enablers Will Have Their
Attorneys Fees Paid at The Expense of The Survivors………………………………...           19

The Mysterious Liquidation Trust Settlement Payment of $7,295,000………………...   20

Numerosity………………………………………………………………………………                                     21

Commonality…………………………………………………………………………….                                    22

Typicality………………………………………………………………………………… 23

Adequacy………………………………………………………………………………… 24

Conclusion……………………………………………………………………………….. 26




                                         2
       Case 1:17-cv-09554-AKH Document 347 Filed 07/13/20 Page 3 of 26




                              TABLE OF AUTHORITIES

                                                                           Page
Alvarez v. Schnipper Restaurants LLC,
No. 16 CIV. 5779 (ER), 2019 WL 5682633, at *3 (S.D.N.Y. Nov. 1, 2019)…..   17

Bhatia v. Piedrahita,
756 F.3d 211, 218 (2d Cir. 2014)………………………………………………..                       5

Drexel Burnham Lambert Grp., Inc.,
960 F.2d 285, 291 (2d Cir. 1992) ………………………………………………..                      24

Fort Worth Emps.' Ret. Fund v. J.P. Morgan Chase & Co.,
301 F.R.D. 116, 132 (S.D.N.Y.2014) …………………………………………… 23

Gallego v. Northland Grp. Inc.,
814 F.3d 123, 129 (2d Cir. 2016) ………………………………………………..                      13

Guoliang Ma v. Harmless Harvest, Inc.,
No. 16CV07102JMASIL, 2018 WL 1702740, at *4 (E.D.N.Y. Mar. 31, 2018)… 18

In re Advanced Battery Techs., Inc. Sec. Litig.,
298 F.R.D. 171, 180–81 (S.D.N.Y. 2014) ……………………………………….. 11

In re Bluetooth Headset Prod. Liab. Litig.,
654 F.3d 935, 947 (9th Cir. 2011) ……………………………………………….. 18

In re Scotts EZ Seed Litig.,
304 F.R.D. 397, 405 (S.D.N.Y. 2015) …………………………………………… 22, 23

Martens v. Smith Barney, Inc.,
181 F.R.D. 243, 262 (S.D.N.Y. 1998) ……………………………………………. 18

Ortega v. Uber Techs. Inc.,
No. 15CV7387NGGJO, 2018 WL 4190799 at 6 (E.D.N.Y. May 4, 2018)………. 21

Sanders v. CJS Sols. Grp., LLC,
No. 17 CIV. 3809 (ER), 2018 WL 620492, at *3 (S.D.N.Y. Jan. 30, 2018)……… 8

Weinberger v. Kendrick,
698 F.2d 61, 73, 74 (2d Cir. 1982) …………………………………………..…… 8, 10

Fed. R. Civ. P. 23………………………………………………………… 11, 12, 21, 22, 23




                                           3
        Case 1:17-cv-09554-AKH Document 347 Filed 07/13/20 Page 4 of 26




       Plaintiff-Objector ALEXANDRA CANOSA, by her attorney Thomas P. Giuffra of

Rheingold Giuffra Ruffo & Plotkin LLP, submits this objection to the instant Motion For

Preliminary Approval of Class Settlement, Certification of Settlement Classes, Appointment of

Class Counsel, and Permission to Disseminate Class Notice.

       Alexandra Canosa is the plaintiff in the matter Docket No. 18 Civ. 4115, pending before

the Honorable Paul E. Engelmayer, U.S.D.J., captioned Alexandra Canosa v. Harvey Weinstein,

The Weinstein Company Holdings, LLC, and The Weinstein Company, LLC. Our case is in the

discovery phase, with depositions due to be completed in November, 2020.

       We oppose the instant motion as the terms of the settlement proposed would be incredibly

harmful to Ms. Canosa’s interests and punishes her for exercising her right not to opt for a proposed

settlement that she feels is inadequate and unfair.

       This objection wishes to bring to the Court’s attention the various provisions in the

settlement agreement that harm persons opting out such as Ms. Canosa. This objection also seeks

to raise various Rule 23 problems with this matter being considered a class action at all.

                   PLAINTIFF CANOSA HAS STANDING TO OBJECT

       First and foremost, it must immediately be brought to the Court’s attention the hypocritical

position of “class” counsel, who maintains in her Reply (while referring to Wedil David and

Dominuque Huett who, like Canosa, have opted out of the settlement and wish to continue their

pending lawsuits): “Non-class members do not have standing to object to a class settlement,

because they do not have an affected interest in the class” (ECF 337, p. 17). That would be all well

and good if there was no “affected interest”. Yet, the settlement agreement at issue will:

       1. Dismiss TWC as a defendant in Canosa’s pending case and force Canosa to take

           just $25,000.00 in return if she does not agree to the Bankruptcy Plan;



                                                 4
         Case 1:17-cv-09554-AKH Document 347 Filed 07/13/20 Page 5 of 26




        2. Cancel all possible insurance coverage for Harvey Weinstein and TWC in

              Canosa’s case;

        3. Give Harvey Weinstein 1.5 million Dollars to fight Canosa’s claims;

        4. Force Canosa to take a mere $150,000.00 if she later decides to join the class.

        The law is clear that a non-settling party who is legally aggrieved by a settlement may of

course object. Bhatia v. Piedrahita, 756 F.3d 211, 218 (2d Cir. 2014) (“there is a recognized

exception to this general rule which permits a non-settling defendant to object where it can

demonstrate that it will sustain some formal legal prejudice as a result of the settlement”).

        “Class” counsel cannot have it both ways: she seeks to destroy Canosa’s pending lawsuit

with the proposed settlement, while claiming that Canosa has no right to object to the Court! This

hypocritical position is indicative of the one-sided manner that “class” counsel has been operating

on behalf of a small group in her proposed class to the detriment of other individual or objecting

plaintiffs.

        “Class” counsel is willing to leverage effective obliteration of Canosa’s and other objecting

plaintiff’s claims, so that she can get a higher settlement for which benefits primarily “class”

counsel’s law firm. “Class” counsel would have this settlement proceed in secrecy so that the

unfairness and conflict of interest that “class” counsel has will not be exposed to the light of day.

This cannot be permitted.

        Canosa and other effected plaintiffs do have a right to object because the impact of the

proposed settlement would have substantial impact on their lawsuits.




                                                 5
        Case 1:17-cv-09554-AKH Document 347 Filed 07/13/20 Page 6 of 26




                                          THE PARTIES

       For many years Harvey Weinstein (“HW”) with the full knowledge of employees and

directors of TWC, made it a pattern and practice to conduct business meetings in hotel suites

throughout the world, and even in New York and Los Angeles despite HW maintaining personal

offices in those cities. HW utilized the power that he had as a major motion picture executive to

abuse his power and engage in improper conduct toward women and employees. This conduct was

widely known and accepted by TWC and its officers.

       TWC was a film production company which was founded by HW and his brother Robert

Weinstein. Throughout its existence there were repeated and documented issues with the

inappropriate and abusive manner that HW treated employees and others. Robert Weinstein settled

several claims of sexual harassment and abuse on behalf of TWC and Miramax. It was also known

that HW was a serial abuser of women. Officers of the TWC excused and enabled HW’s reign of

abuse throughout the existence of TWC.

       During the periods at issue in her lawsuit, Ms. Canosa was an employee of the Weinstein

Company (“TWC”). During her employment she was subjected to discrimination based on her

sex and a multitude of sexual harassment and abuse. She is one of the only former employees of

TWC who have filed lawsuits against it.

       During the period that Ms. Canosa was employed at TWC, it maintained insurance policies

providing employment practices coverage which included coverage for sexual harassment and

discrimination.

       HW’s reign of abuse was aided by his wealthy enablers and continued for decades until a

few women, including Ms. Canosa, finally had the courage to speak up. Ms. Canosa was one of




                                               6
         Case 1:17-cv-09554-AKH Document 347 Filed 07/13/20 Page 7 of 26




the first women who spoke out against the abuse in the groundbreaking Ronan Farrow article

published in New Yorker which exposed HW1.

        Ms. Canosa is the only named party in the various litigations who had the courage to stand

up for justice at a time when there were only a brave few willing to risk reputation and career to

expose a monster. For her courage, she was attacked in periodicals friendly to HW and subjected

to various indignities and abuse.

        Ms. Canosa has steadfastly pursued her claims and her lawsuit has proceeded further than

any other lawsuit brought against TWC and HW in the discovery process. She has opposed a

motion to dismiss brought by the defendants and currently has sustained claims arising under the

New York Human Rights Law, New York City Human Rights Law and TVPA against TWC and

HW. In addition, common law claims were also sustained as to HW.

        Initially, Ms. Canosa participated in the mediation efforts conducted with Jed Melnick at

JAMS. However, it became apparent in short order that counsel for the purported “class” were

controlling all aspects of the mediation and would not allow the participation of counsel for

individual plaintiffs.

        In addition, the mediator, Mr. Melnick, refused to discuss the negotiations with counsel for

the individual plaintiffs without the presence of “class” counsel or even deign to converse with

them individually as he did with “class” counsel. It became obvious in short order that the

settlement negotiations were in effect being hijacked by “class” counsel and the input or views of

individual counsel were dismissed and ignored.




1
 https://www.newyorker.com/news/news-desk/from-aggressive-overtures-to-sexual-assault-harvey-weinsteins-
accusers-tell-their-stories. See Ronan Farrow’s book: Catch and Kill: Lies, Spies, and a Conspiracy to Protect
Predators, which contains multiple references to Ms. Canosa and her role in exposing HW. -
https://www.amazon.com/Catch-Kill-Conspiracy-Protect-Predators/dp/0316486639.

                                                        7
         Case 1:17-cv-09554-AKH Document 347 Filed 07/13/20 Page 8 of 26




         Is it possible for a mediator to actually recommend a settlement severely limiting claims of

someone who opts out - when he does not know that person’s case? Clearly, the negotiation-

process has been skewed towards some plaintiffs’ and lawyers’ interests more than others.

Weinberger v. Kendrick, 698 F.2d 61, 74 (2d Cir. 1982) (“In order to supplement the thus

necessarily limited examination of the settlement's substantive terms, attention also has been paid

to the negotiating process by which the settlement was reached, and courts have demanded that

the compromise be the result of arm's-length negotiation.”); Sanders v. CJS Sols. Grp., LLC, No.

17 CIV. 3809 (ER), 2018 WL 620492, at *3 (S.D.N.Y. Jan. 30, 2018) (“The fairness of a settlement

turns on its terms as well as the negotiating process from which it emerged”).

         Once it became clear that the negotiations were not the collaborative effort that the parties

had hoped for but an attempt to draw individual Plaintiffs into the discussions to shore up the

credibility of a faltering class action case at the expense of the survivors of HW and his acolytes

at TWC, Ms. Canosa withdrew from any further settlement negotiations and pursued her claims in

court.

         Thereafter, there were multiple attempts to scare her into settling. Perhaps the most

egregious attempt was by a representative of the Attorney General of the State of New York who

requested a second interview of Ms. Canosa via Skype as part of its investigation of HW and TWC.

Ms. Canosa appeared remotely with her attorney to attempt to aid the Attorney General’s Office.

         However, in a shocking turn of events, after a handful of questions relevant to the

investigation, the representative of the AG’s office who requested this interview attempted to

induce Ms. Canosa to agree to settle in an extremely heavy-handed manner much to the shock of

Ms. Canosa and her attorney. It was obvious that the interview, purported as part of the




                                                  8
            Case 1:17-cv-09554-AKH Document 347 Filed 07/13/20 Page 9 of 26




“investigation”, was a mere ruse to “get Ms. Canosa in a room” and attempt to intimidate her into

settling.

        Thereafter, Ms. Canosa, has proceeded to litigate her case and has rejected the “class”

settlement. The attempt to create a global settlement in this matter is a transparent attempt by the

“class” counsel to loot a huge fee at the expense of the individual survivors and others and should

be rejected by the Court. Ms. Canosa, and the other survivors, deserve far more than this

abomination of an agreement provides for the abuse they endured, the suffering they undergo daily

and their courage.

                “CLASS” COUNSEL HAS NOT FAIRLY AND ADEQUATELY
                    REPRESENTED THE INTERESTS OF THE CLASS

        “Class” counsel has taken the position that they have fairly represented and adequately

protected the interests of the “Class”. This statement, as will be discussed further herein, is false.

The only interests that “class” counsel has represented has been its own interests in obtaining a

windfall fee despite a multitude of missteps.

        According to “class” counsel, its crowning “accomplishment” during this litigation was

successfully arguing that the TVPA claim could proceed against HW. “Class” counsel touts its

skills in obtaining this accomplishment but ignores the fact that this finding was first argued

successfully in a case involving an individual Plaintiff in Noble v. Weinstein (17 Civ. 9260) on

August 13, 2018, long before the Court’s decision in this case.

        Counsel also ignores the fact that before a decision was rendered in the instant action, Ms.

Canosa’s attorneys successfully argued the applicability of TVPA against HW and TWC. Notably

“class” counsel failed in its attempt to hold TWC liable under the TVPA. The hubris of “class”

counsel to try to take credit for the accomplishments of other attorneys to bolster claims relating

its own representation is surprising and is indicative of its conduct in this matter.

                                                  9
        Case 1:17-cv-09554-AKH Document 347 Filed 07/13/20 Page 10 of 26




        Another example of the inadequate representation occurred prior to the mediation sessions.

Before the commencement of the mediation, Ms. Canosa’s attorneys and others questioned why a

stay was not negotiated before engaging in settlement discussions. This prudent condition

precedent was dismissed as unnecessary by “class” counsel.

        Accordingly, during the pendency of the motion which effectively eviscerated the claims

in the “class” action, the mediation sessions proceeded without a stay agreement. Unfortunately,

during the negotiations, the decision that dismissed many class claims came down and upended

the bargaining power of the sides.

        Thereafter, a settlement of many multiples of what is presently being offered and far less

than the Arbitrator recommended was lost. Thereafter, as counsel’s cases were floundering, “class”

counsel spent their time scrambling about trying to negotiate a settlement which would insure

“class” counsel would manage to make a sizable fee at the expense of the “class” and individual

plaintiffs as opposed to litigating a faltering litigation.

        The only recognizable “accomplishment” that “Class” counsel has succeeded in has been

to negotiate an agreement which is unfair and is punitive towards those individual Plaintiffs who

are not willing to accept an inadequate settlement.

        Given this background, the Court should look closely at this settlement and reject same as

wholly improper. Guoliang Ma v. Harmless Harvest, Inc., No. 16CV07102JMASIL, 2018 WL

1702740, at *4 (E.D.N.Y. Mar. 31, 2018) (“when a settlement class is certified after a settlement

has already been reached, “district judges ... are bound to scrutinize the fairness of the settlement

agreement with even more than the usual care.” Weinberger v. Kendrick, 698 F.2d 61, 73 (2d Cir.

1982). Courts have long recognized the dangers of early settlements and the settlement class

device”).



                                                   10
       Case 1:17-cv-09554-AKH Document 347 Filed 07/13/20 Page 11 of 26




                FAILURE OF THE PROPOSED CLASS CERTIFICATION

       The oppressive and unfair terms of the global settlement need not even be considered based

on the simple fact that the proposed “class” fails under various provisions of Rule 23. As such,

class certification should be denied outright.

       “Before granting preliminary approval of a class action settlement, however, the Court

should determine that the proposed Settlement Class is a proper class for settlement purposes …

To certify a class, the Court must determine whether four threshold requirements of Federal Rule

23(a) are met, namely, (1) numerosity, (2) commonality, (3) typicality, and (4) adequacy of

representation … Additionally, the action must be maintainable under Fed.R.Civ.P. 23(b)(1), (2),

or (3).” In re Advanced Battery Techs., Inc. Sec. Litig., 298 F.R.D. 171, 180–81 (S.D.N.Y. 2014)

       Rule 23(e), Fed. R. Civ. P., was significantly revised so that Courts would conduct an

inquiry before certifying a class for settlement purposes. One of the rationales behind this

amendment was to ensure that all members of a class are treated fairly relative to each other and

to ensure that class counsel is not operating in its own self-interest as opposed to members of

the putative class. The provisions of the proposed agreement demonstrate the opposite and this

class settlement should fail until members and individual plaintiff are treated fairly and not in a

punitive manner. Rule 23(e), Fed. R. Civ. P. includes the following considerations:

                Approval of the Proposal. If the proposal would bind class members,
                the court may approve it only after a hearing and only on finding that
                it is fair, reasonable, and adequate after considering whether:
                (A) the class representatives and class counsel have adequately
                represented the class;
                (B) the proposal was negotiated at arm's length;
                (C) the relief provided for the class is adequate, taking into account:
                        (i) the costs, risks, and delay of trial and appeal;
                        (ii) the effectiveness of any proposed method of distributing
                        relief to the class, including the method of processing class-

                                                 11
       Case 1:17-cv-09554-AKH Document 347 Filed 07/13/20 Page 12 of 26




                        member claims;
                        (iii) the terms of any proposed award of attorney's fees,
                        including timing of payment; and
                        (iv) any agreement required to be identified under Rule 23(e)(3); and
                 (D) the proposal treats class members equitably relative to each other.

       The proposed settlement fails on multiple fronts pursuant to Rule 23(e), Fed. R. Civ. P.

and should not be approved. Furthermore, the proposed “class” does not even qualify as a class

under “Rule 23(a).

           THE AGREEMENT DOES NOT TREAT CLASS MEMBERS EQUITABLY

       The agreement which has been purportedly negotiated in an “equitable” and “fair”

manner intentionally treats non-settling plaintiffs in an inequitable manner relative to consenting

class members.

       “Class” counsel has intentionally negotiated an agreement that penalizes non-settling

plaintiffs for not acceding to the wishes of counsel. The appalling manner in which former class

representative, Zoe Brock was “thrown to the wolves” after she objected to the proposed

settlement is indicative of the heavy-handed manner in which “class” counsel has treated those

individuals who have stood in the way of her firm’s big payday.

       Even more infamous are the terms that were negotiated at the expense of non-settling

individual plaintiffs. A cursory review of these terms indicates that survivors are to be treated in

a harsh and punitive manner for not bending to the will of “class” counsel. It is truly shocking

that these survivors who were the victims of appalling abuse are now being similarly abused in

Court by “class” counsel.




                                                 12
       Case 1:17-cv-09554-AKH Document 347 Filed 07/13/20 Page 13 of 26




                        SPECIFIC OUTRAGEOUS TERMS IN THE
                        PROPOSED SETTLEMENT AGREEMENT

       “In the context of a request for settlement-only class certification, the protection of

absentee class members takes on heightened importance”. Gallego v. Northland Grp. Inc., 814

F.3d 123, 129 (2d Cir. 2016). As will be demonstrated, in the proposed settlement, those that do

not agree to sign-off are not only not protected, they are affirmatively victimized. In the proposed

settlement, the interests of Ms. Canosa and other non-settling plaintiffs are ignored, and they are

treated in a punitive manner by “class” counsel for not agreeing to the settlement.

                   THE GLOBAL SETTLEMENT AGREEMENT REWARDS
                 A CONVICTED RAPIST AT THE EXPENSE OF HIS VICTIMS

       Elementary decency, fairness and justice would not permit a convicted rapist to receive

settlement monies at the expense of his victims. Nor should the enablers and “wingmen” of a serial

rapist get a single penny at the expense of the survivors. However, that is exactly what this

agreement provides for. The Court is being asked to approve an immoral agreement which contains

gross inequities and shocking punitive terms directed at heroic survivors such as Ms. Canosa.

       The District Attorney of New York County spent millions of dollars in time and money

finally bringing HW to the justice that he eluded for so long. The efforts of the Manhattan D.A.

and his staff should be lauded for its work on behalf of the survivors.

       Shockingly, the New York State Attorney General is now supporting an agreement which

rewards HW and his enablers at the expense of his survivors. It should not be forgotten that the

NY A.G. scuttled a deal for the purchase of TWC which included a substantial victim

compensation fund, exclusive of insurance proceeds. Now the A.G. is supporting a settlement

which pays survivors a fraction of what they would have received and gives millions of dollars to

HW and his enablers.



                                                13
       Case 1:17-cv-09554-AKH Document 347 Filed 07/13/20 Page 14 of 26




       The punishment that is being meted out to the non-settling plaintiffs is quite simply

unconscionable and morally wrong. The proposed agreement provides (emphasis added):

       Costs for the Non-Settling Plaintiffs’ Cases. Pursuant to the terms
       and conditions of this Global Settlement Agreement and the Chapter
       11 Plan, Harvey Weinstein and Robert Weinstein have agreed, in
       consideration for the releases and injunctions contemplated
       hereunder and thereunder, to release the Insurance Companies from
       any other or further claims for coverage in respect of the Non-
       Settling Plaintiffs’ Cases and as a result, with respect to the Non-
       Settling Plaintiffs’ Cases, shall bear their own defense costs and/or
       damages in excess of the Segregated Defense Fund. To induce
       Harvey Weinstein and Robert Weinstein to provide such releases
       and assume the risk (if any) attendant to the continued prosecution
       of those cases without the benefit of insurance coverage, in lieu of
       any such foregone insurance, the Parties have agreed to the
       establishment of a segregated account comprised of the Segregated
       Defense Fund from the Settlement Amount. The Global Escrow
       Agent shall distribute the Segregated Defense Fund to an account
       controlled by a representative selected by Harvey Weinstein and
       Robert Weinstein, and this representative shall distribute the funds
       to satisfy defense costs and/or damages (including amounts paid in
       connection with any settlement of a Non-Settling Plaintiff’s Case
       executed independently or as provided in the Chapter 11 Plan).

Page 10 explains that the “Segregated Defense Fund shall mean $1,500,000 of the Settlement

Amount”.

       To punish the non-settling Plaintiffs for not settling, HW and his brother will be provided

with a $1,500,000.00 defense fund taken from the monies that would otherwise have gone to

Ms. Canosa, Weidil David and Dominique Huett so that he can fight their claims.

       It is shocking that “class” counsel and the Attorney General of the State of New York are

supporting a Victim’s settlement agreement that would give a war chest to a convicted rapist to

fight against the claims of those victims who are unwilling to settle. The dichotomy of the conduct

of the Attorney General’s Office in supporting this agreement to the valor of the Manhattan D.A.’s

in pursuing charges again HW is quite frankly appalling.



                                                14
       Case 1:17-cv-09554-AKH Document 347 Filed 07/13/20 Page 15 of 26




       By in effect selling out the non-settling Plaintiffs in order to earn a fee, “class” counsel has

effectively stripped the non-settling plaintiffs of any applicable insurance coverage and handed

money to a convicted rapist so that he can defend against the claims of his victims.

       This provision is nothing less than a slap in the face to the non-settling survivors. These

women were victimized by Harvey Weinstein, and now he gets money that would otherwise gone

to compensate them for their claims and use the survivor’s money to defend against their claims.

In an agreement containing numerous offensive terms this is by far the most horrible and unjust.

       Ms. Canosa is being punished for rejecting an unfair settlement and desiring to exercise

her rights, by not only losing insurance coverage, but her abuser pocketing money to fight her all

with the willing acquiescence of the Attorney General of the State of New York and “class”

counsel. This provision standing alone demonstrates what an unjust and vile agreement the Court

is being asked to approve.

       In exchange for taking thirteen pieces of silver, “class” counsel and the NYAG has not

only provided the Weinstein brothers with a defense war chest at the direct expense of his victims,

they have also negotiated an agreement which would strip many millions of dollars in insurance

coverage from TWC and the Weinstein Brothers along with the mega-wealthy directors by giving

them all releases. Therefore, destroying any opportunity for the non-settling survivors to recover

damages and rendering all of the victimizers and enablers effectively judgment proof.

                         FORMER EMPLOYEES OF TWC ARE
                     PENALIZED BY THE PROPOSED AGREEMENT

       Despite not representing a single individual who was an employee of TWC or representing

a single person who has claims arising under the NYHRL and NYCHRL, the “class” counsel seeks

to bind victims of employment discrimination to the putative “class” settlement.




                                                 15
       Case 1:17-cv-09554-AKH Document 347 Filed 07/13/20 Page 16 of 26




       TWC had coverage for employment practices coverage for every year that Ms. Canosa was

employed by TWC and yet “class counsel” seeks to absolve those entities who have millions of

dollars of obligations under the policies issued to TWC for a fraction of their obligations under the

policies that TWC paid premiums for.

       Ms. Canosa is the only other former employee of TWC other than Sandeep Rehal who has

filed a lawsuit against TWC. Ms. Canosa’s claims include those arising under the New York

Human Rights Law and New York City Human Rights Law for sexual discrimination related to

her employment with TWC. The claims were sustained by Judge Englemayer as to TWC and HW.

       Despite not representing any former employee survivors, “class counsel” is seeking to

absolve the employment practices insurance carriers for a fraction of their liabilities in order to

obtain a settlement for individuals whose claims would not be entitled to coverage under the

policies under any circumstances. Such a result is unjust and unfair and adversely effects Ms.

Canosa as one of the only individual plaintiffs in these litigations who have claims that would

trigger employment practices coverage.

       Ms. Canosa has already defeated motions to dismiss leveled by The Weinstein Company

and Harvey Weinstein, and her case is already in the thick of the discovery phase. Yet, if this

proposed settlement comes to pass, the Weinstein Company will apparently be automatically

dismissed from her case and the employment insurance carrier will be similarly released from its

obligations of its policies with TWC. The proposed settlement agreement provides on page 19

(emphasis added):

       Alternatively, if a Non-Settling Plaintiff votes to reject the Chapter 11 Plan,
       does not vote on the Chapter 11 Plan, or fails to file a proof of claim,
       pursuant to the provisions of the Chapter 11 Plan, all Sexual Misconduct
       Claims held by the applicable Non-Settling Plaintiff shall be conclusively,
       absolutely, unconditionally, irrevocably, and forever discharged and
       released against all Released Parties other than Harvey Weinstein, including

                                                 16
        Case 1:17-cv-09554-AKH Document 347 Filed 07/13/20 Page 17 of 26




       any Sexual Misconduct Claims against all Released Parties other than
       Harvey Weinstein that are revived or reinstated on appeal. In full
       satisfaction of their Sexual Misconduct Claims and in consideration for this
       release, each Non-Settling Plaintiff shall receive $25,000 from the
       Segregated Defense Fund.

       In other words, even though Ms. Canosa has not agreed to anything with anyone, she will

be forced, against her will, to take $25,000.00 in full satisfaction of her claims against The

Weinstein Company. She cannot decide to reject this paltry offer, she must take it, and she must

accept that she cannot sue The Weinstein Company anymore despite the fact that she has sustained

claims against TWC for which there is applicable employment practices coverage available that

would fairly compensate her for her damages. She is given no choice, all because this settlement

that she did not agree is to be forced on her.

       This provision defies legal logic. The non-settling plaintiffs have claims, they have

appellate rights and they have their own attorneys. Without a shred of legal authority, “class”

counsel has apparently negotiated a release on their behalf for claims that they have if they are

successful in exercising their rights. This must lead to rejection of even preliminary approval of a

class settlement, as Ms. Canosa has chosen to opt out of the class. Alvarez v. Schnipper Restaurants

LLC, No. 16 CIV. 5779 (ER), 2019 WL 5682633, at *3 (S.D.N.Y. Nov. 1, 2019) (“Here, the Court

finds that probable cause does not exist to hold a full-scale hearing as to the fairness of the

Settlement Agreement for four reasons. First, Alvarez’s release is far too broad and goes well

beyond the claims at issue in this litigation.”)

              NON-SETTLING PLAINTIFFS ARE INTENTIONALLY PENALIZED
                   FOR NOT AGREEING TO THE CLASS SETTLEMENT

       Had Ms. Canosa agreed to this settlement she would have received $750,000.00 in

settlement of her claims. Her refusal to accept this settlement has resulted in “class” counsel

negotiating an agreement without her consent, which penalizes her for her refusal, despite the fact

                                                   17
        Case 1:17-cv-09554-AKH Document 347 Filed 07/13/20 Page 18 of 26




that she is one of the only Plaintiffs who has sustained employment claims which would trigger

employment practices insurance coverage.

       If this plan is approved, this proposal punishes Ms. Canosa and all other individual

plaintiff’s for rejecting the offers of “class” counsel if she ends up agreeing to the Chapter 11 Plan.

If she now accepts the agreement, she will be penalized $600,000.00 for rejecting the plan as a

non-settling Plaintiff. Page 19 states:

       If a Non-Settling Plaintiff accepts the Chapter 11 Plan, such Non-Settling
       Plaintiff shall receive $150,000 from the Segregated Defense Fund in full
       satisfaction, discharge, and release of any and all Sexual Misconduct Claims
       held by such Non-Settling Plaintiff.

       This is nothing but a punitive provision made in retaliation for Ms. Canosa and the other

non-settling plaintiffs “making trouble” by not agreeing to a settlement that “class” counsel and

the NY Attorney General’s office thought she should take. Guoliang Ma v. Harmless Harvest, Inc.,

No. 16CV07102JMASIL, 2018 WL 1702740, at *5 (E.D.N.Y. Mar. 31, 2018) (“In addition to the

disproportionate allocation of the settlement, these provisions may constitute “subtle signs that

class counsel have allowed pursuit of their own self-interests and that of certain class members to

infect the negotiations.” In re Bluetooth Headset Prod. Liab. Litig., 654 F.3d 935, 947 (9th Cir.

2011)”).

       All of these harsh terms for Ms. Canosa and other non-settling plaintiffs serve only as

bargaining chips – to make the “class” action attorneys fee bigger. If not, why would Ms. Canosa

and others have to suffer these consequences just for wanting to continue their case? The Court

should look at these terms, and reject this proposed settlement outright. Martens v. Smith Barney,

Inc., 181 F.R.D. 243, 262 (S.D.N.Y. 1998)(“The court making this evaluation has a “fiduciary”

duty to the non-representative class members who were not party to the settlement

agreement, Grant v. Bethlehem Steel Corp., 823 F.2d 20, 23 (2d Cir.1987), because “[i]nherent in

                                                  18
       Case 1:17-cv-09554-AKH Document 347 Filed 07/13/20 Page 19 of 26




any class action is the potential for conflicting interests among the class representatives, class

counsel, and absent class members.” Maywalt v. Parker & Parsley Petroleum Co., 67 F.3d 1072,

1077 (2d Cir. 1995).”

                   NEITHER HARVEY OR ROBERT WEINSTEIN ARE
                    CONTRIBUTING TO THE SETTLEMENT FUND

       Recognizing that it would be offensive to the Court that neither Harvey or Robert

Weinstein are contributing a cent to compensate survivors, “class” counsel states in their motion

that the $18,875,000 settlement funds are coming from “Defendants or their insurance companies.”

       This is simply not true and a clear attempt to mislead the Court. “Class” counsel at Dkt. #

333-5 has attached a copy of “The Weinstein Company Bankruptcy Global Settlement

Agreement.” The Bankruptcy Global Settlement agreement indicates that the “Settlement

Amount” on page 11 to mean $46,786,000, is by TWC’s insurers, not by any individual.

       “The ability of the defendants to withstand a greater judgment.” Weighs in favor of

rejecting this “deal”. Furthermore, there has been no disclosure as to what insurance company is

contributing what amounts to the settlement. The “Star Chamber” like manner in which “class”

counsel and the carriers have negotiated this agreement and kept the interested parties in the dark

indicates that this is an agreement that must be rejected.

          HARVEY WEINSTEIN AND HIS ENABLERS WILL HAVE THEIR
          ATTORNEYS FEES PAID AT THE EXPENSE OF THE SURVIVORS

       Another shocking term that has been negotiated by “class” counsel is one which offends

the sensibilities of those who value a just result. Buried in the bankruptcy settlement agreement is

a term by which attorney’s fees that Harvey and Robert Weinstein and all of the directors have

incurred defending against the claims of the survivors will be paid out of insurance proceeds that




                                                 19
       Case 1:17-cv-09554-AKH Document 347 Filed 07/13/20 Page 20 of 26




would otherwise go to the survivors. This amount totals $12,216,000. and comes directly from the

pockets of the survivors.

       The amounts Harvey Weinstein and the directors will get individually is not clear.

However, what is clear, is that the world’s most notorious serial sex abuser and his enablers will

receive $12,216,000. for attorney’s fees incurred defending against the claims of the survivors.

       It is truly appalling that a “class” action attorney and the Attorney General of the State of

New York would be bragging about an agreement that puts more money into the pockets of Harvey

Weinstein than any one of his victims. This outcome can only be termed as a sad farce of justice.

       Any one of the wealthy directors had the ability and power to stop Harvey Weinstein’s

rampages against women. However, not one of them bothered to do anything until they were

finally forced to due to the courage of a few survivors like Ms. Canosa, who spearheaded the

charge for justice and finally led others to have the bravery to finally say “me too.”

       The directors should be ashamed that they would take a penny from the survivors who will

have to live with the consequences of their indifference for the remainder of their lives, while the

directors will be free to move on with their lives of luxury and privilege.

       It is truly sad that in decades long history of abuse predicated on fame and power at the

expense of the “little people” that the rich and powerful will once more triumph at their expense

and be rewarded for their indifference to the suffering of others.

THE MYSTERIOUS LIQUIDATION TRUST SETTLEMENT PAYMENT OF $7,295,000

       Additionally, there is a curious payment of $7,295,000 in page 11 of the settlement

agreement for non-sexual misconduct claims and male sexual misconduct claims, termed a

“Liquidation Trust Settlement Payment”. It is entirely unclear what qualifies as a “non-sexual




                                                 20
       Case 1:17-cv-09554-AKH Document 347 Filed 07/13/20 Page 21 of 26




misconduct claim”. The only ‘guidance’ is a statement in page 15 of the settlement agreement that

says it “includes, but is not limited to, all Tort Claims that are not Sexual Misconduct Claims”.

       Of course, that does not rule out that the money will be paid to just about any person or

entity that claims TWC owes them money. There is similarly no explanation for why such an

exorbitant fund is created and apparently paid for by carriers that have workplace claim insurance.

From page 17 of the Bankruptcy Plan, “Insurance Companies” are making this payment.

       It appears that this $7,295,000 fund may be being used to pay trade creditors of TWC who

would not have a single claim to liability insurance proceeds. It would be truly appalling if TWC

talent, caterers, production costs and other creditors are being paid using funds that should

otherwise be going to survivors.

       The survivors are apparently are footing this huge bill from proceeds only they could have

sought in litigation. Unfortunately, the amounts paid by each insurer is contained in Schedule 1,

which is sealed. “Class” counsel should explain who is actually getting this money. If it is persons

or entities that would otherwise not have a claim for sexual misconduct, it is a clear red flag that

this agreement is not aboveboard.

                                         NUMEROSITY

       “Rule 23(a) first requires that the numerosity of class members must make joinder

impracticable. This requirement is presumed to be met where the putative class exceeds 40

members.” Ortega v. Uber Techs. Inc., No. 15CV7387NGGJO, 2018 WL 4190799 at 6 (E.D.N.Y.

May 4, 2018).

       While there are some indications that there are numerous individuals who have been

harmed by defendants herein, it is questionable whether any additional women will be coming

forward at this point.



                                                21
       Case 1:17-cv-09554-AKH Document 347 Filed 07/13/20 Page 22 of 26




       Harvey Weinstein has dominated the press for years, in an ongoing fashion. Much of the

press has highlighted advancements in the various ongoing civil lawsuits. If there were additional

women who intend to come forward, one would imagine that they would have already come

forward and retained someone. Even settlement agreements have already been directly reported

on in numerous international publications. Will a little additional press in a few publications really

cause some people to come forward that have chosen not to for so long, despite being bombarded

with so much press already? It therefore remains a real question whether the class members will

grow beyond what it already is, and whether it will ultimately exceed 40 members.

       In this litigation, the proposed class includes 10 survivors. One of the survivors, Zoe Brock

has objected to the settlement. Accordingly, there are 9 survivors who support this settlement. In

opposition there are around 12 survivors including Ms. Canosa who object to the proposed

settlement.

       Effectively, the proposed class consists of a handful of survivors who have limited claims,

controlling the destiny of aa almost equal number of non-settling survivors some with much better

claims. This does not indicate anything like a collective agreement with a few disgruntled outliers.

Nor does this pass the numerosity requirement to even consider certifying this as a class.

                                        COMMONALITY

       ““Rule 23(a)(2) requires a showing of “questions of law or fact common to the class.” …

class certification requires not only “common questions,” but “the capacity of a class wide

proceeding to generate common answers apt to drive the resolution of the litigation.”” In re Scotts

EZ Seed Litig., 304 F.R.D. 397, 405 (S.D.N.Y. 2015). There can be little in terms of common

answers as the facts of each case differ. Some survivors were subjected to discriminatory conduct

alone, some survived vicious physical assaults. All the circumstances are different in each case



                                                 22
         Case 1:17-cv-09554-AKH Document 347 Filed 07/13/20 Page 23 of 26




including different levels of abuse, different circumstances, different locations and different

countries. Therefore, application of the law to the facts remains an individualized matter not suited

for a class certification.

                                           TYPICALITY

         “Rule 23(a)(3) requires “only that the disputed issues of law or fact occupy essentially the

same degree of centrality to the named plaintiff's claim as to that of other members of the proposed

class.” Fort Worth Emps.' Ret. Fund v. J.P. Morgan Chase & Co., 301 F.R.D. 116, 132

(S.D.N.Y.2014).” In re Scotts EZ Seed Litig., 304 F.R.D. 397, 406 (S.D.N.Y. 2015).

         Here, typicality is lacking, as there are different types of abuses that were sustained by

various plaintiffs. Some were coworkers who were subjected to an ongoing pattern of abuse, some

had a single but horrific incident, etc. There are different types of abuses here. By contrast, the

cases cited by the class’ proponent regard instances where everyone sustained the same type of

abuse, such as in a school health clinic. Here, by contrast, different women had different types of

abuse, different numbers of abuses, different circumstances, in different places. Not all cases are

alike.

         Were this to go to a Special Master for determination, there would be a major problem:

how to compensate someone who sustained many times worse abuses than someone else.

Additionally, cases that are in the statute of limitations will have to be compared with cases that

would be dismissed if they went to Court. Some instances would have to be interpreted considering

foreign laws where the instance took place, or different states. There are so many factors, and that

is why there is no typicality.




                                                 23
        Case 1:17-cv-09554-AKH Document 347 Filed 07/13/20 Page 24 of 26




                                           ADEQUACY

        “Class members must not have interests that are “antagonistic” to one another.” In re

Drexel Burnham Lambert Grp., Inc., 960 F.2d 285, 291 (2d Cir. 1992). Here, Canosa’s interests

are indeed antagonistic, as she alleges several sexual assaults which were timely filed, as well as

workplace causes of action against The Weinstein Company as she worked with Harvey

Weinstein. As such, she would have entitlement to much more money than many other individuals.

Canosa therefore has no interest in capping her damages, and certainly no interest in allowing The

Weinstein Company to be let off the hook.

        In contrast, “class” counsel represents plaintiffs with no viable claims against the

Company, or who did not work for the company, or have untimely claims, have little interest in

making sure the corporate and employment insurance policies remain in effect for those that opt

out, and are only interested in any settlement. They are proposing to ram this settlement through

at all costs.

        The Court has already cautioned “class” counsel that the instant matter may not be

appropriate for certification. At a hearing on September 12, 2018, the Court noted “But the

individual situations it seems to me are going to predominant over the class issues. I am not clear

that a class action is suitable” (ECF 128, p. 49).

        Indeed, the Court remarked that “class” counsel is in a position antagonistic to the

individual plaintiffs: “In the class action I would work toward some kind of global settlement,

which will probably involve all of the attorneys. But there is a question of how to divide that among

each of the plaintiffs … You would have a serious conflict of interest in that regard … The problem

is that you are working on some perception of adequacy in a class settlement without allowing

each individual to prove a case” (ECF 128, p. 51-52).



                                                 24
       Case 1:17-cv-09554-AKH Document 347 Filed 07/13/20 Page 25 of 26




       The Court noted that when cases have substantial individual value, they are not necessarily

appropriate for a class action: “I am not sure you can do this in this case. If these plaintiffs win,

they are going to -- you are alleging that they will get a million dollars each. I don't know if they

will win a million dollars each or close to it. I don't know if they will win a million dollars each,

but those numbers are big enough to have individual attorneys” (ECF 128, p. 53). Here, the

proposed settlement will value cases far below a million dollars, even though Canosa believes that

her case has significantly greater value.

       One has to ask: what is the benefit here? Why must there be a settlement of such a small

magnitude when there are significant employment practices insurance policies that would cover

Ms. Canosa’ workplace human rights claims? The Weinstein Company is gone, and there are no

jobs being saved by forcing this through and reaching a conclusion to this bankruptcy. All it does

is wrap up a bankruptcy of a company that will have nothing left but a former forever-tarnished

name. Who is benefitting from settling claims for pennies on the Dollar? Only the attorneys that

have assumed the lead and wish to be paid massive fees because they ‘made the settlement happen’

and insurance companies. There is no adequacy here since the leaders of this settlement have an

antagonistic position towards Ms. Canosa and others with viable claims that stand in their way.

       One must wonder: why does this settlement so viciously punish non-settling plaintiffs like

Ms. Canosa? It appears clear: because she has been in the way of the attorneys looking for a

payday. These attorneys have shown their readiness to dump Ms. Canosa’s claims, dismiss her

defendants and pay her assailant’s continuing attorney’s fees – all so that this settlement could be

agreed to by the carriers and defendants. Such harsh terms in a proposed settlement directly

indicate just how inadequate proposed class counsel is in looking out for non-settling plaintiff’s

interests. The adequacy prong fails miserably.



                                                 25
       Case 1:17-cv-09554-AKH Document 347 Filed 07/13/20 Page 26 of 26




                                        CONCLUSION

       The Weinstein Case has led to dramatic changes in our society and recognition of the

way some women have been so cruelly treated in our society. These changes for the better are

long overdue. To permit the conclusion of this groundbreaking case to be a settlement agreement

which punishes courageous survivors so a law firm can make money would simply be wrong.

The brave survivors deserve far more respect and justice than they have been shown by “class”

counsel, particularly those who will not be bullied into an unfair settlement.

       A global settlement would be a good resolution, including one that distinguishes

between employee survivors and non-employee survivors. However, this agreement is so fatally

flawed and punitive that the Court should reject it out of hand as an inequitable and punitive

result for this groundbreaking litigation.

       Dated: July 13, 2020
              New York, NY

                                       RHEINGOLD GIUFFRA RUFFO & PLOTKIN LLP
                                       Attorneys for Objector Alexandra Canosa




                                       By:     Thomas P. Giuffra
                                               Jeremy A. Hellman
                                       551 Fifth Avenue, 29th Floor
                                       New York, NY 10176
                                       Tel: (212) 684-1880
                                       Fax: (212) 689-8156
                                       tgiuffra@rheingoldlaw.com

                                       Canosa v. Weinstein, 18 Civ. 4115 (PAE)




                                                26
